Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/22/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending. 

Election/Restrictions
A restriction requirement in the application was mailed on 1/15/2021. In response, the applicant elected claims drawn to method claims (9-20) and claims 1-8 directed to apparatus were withdrawn. The group of method claims was further restricted to one of three species. The applicant elected species 2 directed to an embodiment disclosed in [Figs 4A-4B] with traverse and indicated claims 9-12, 16 and 19-20 belonging to this species. 
Applicant stated as below:
“Applicant elects Group 2 Species 2 represented by claims 9-12, 16 and 19-20 with traverse. Applicant respectfully submits that the claims of Species 3 for the method of detecting the wear of a ring includes the sensor found in independent claim 9 and a search of Species 2 represents a search of Species 3. Thus, a search for the claims of Group I would include the search of the Group II claims. Therefore, Applicant respectfully request withdrawal of the restriction requirement and rejoinder of claims 13-15 and 17-18 with claims 9-12, 16 and 19-20.”



Answer to arguments with traverse
Applicant’s argument that a search of species 2 represents a search of species 3 is not found persuasive since species 2 (embodiment of Fig 4A-4B) is directed to detection of edge ring consumption using a signal layer (420) and sensor (350) located above on the showerhead or the chamber (128). Claims 10 and 11 belong to this species. Claim 12 which depends upon claim 11 appears to belong to species 1 since accessibility is disclosed through Fig 2A-3C. Regarding claim 16 the concept of distance measurement is discussed in relationship to species 3 (Fig 6A-6C).
Species 3 (embodiment of Fig 5A-6C) is directed to a sensor below substrate support. Claims 14-15 and 17-18 are clearly directed to species 3 since they claim common element of sensor below substrate support. These claims clearly require different search. It is not clear if claim 16 belongs to species 3 even though it recites measuring a distance which is mentioned in the context of a sensor below substrate support. Since claim 16 does not recite common element of a sensor below support, it is examined with claims belonging to species 2. Claim 13 is also being examined. Claim 9 is being examined as being generic.
Claims 9-13, 16 and 19-20 are being examined. The requirement is made FINAL.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ludviksson et al (US 20040125360).
Ludviksson teaches a chamber component (ring, 61) having wear indicator (28a-28d) [Fig 2A-2B & 0059] comprising: a component body (body of 61) having a top surface (top of 61) and a bottom surface (bottom of 61) [Fig 2A-2B & 0059]; and a part wear indicator (28a-28d) having an indicator disposed in the component body (body of 61). Detection is made possible by optical monitoring of characteristic fluorescent emission from the indicators when exposed to plasma (para 65-66). The ring could be made of silicon so that it would be top layer above indicators 28a-d. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludviksson et al (US 20040125360).
Ludviksson et al is discussed above. Regarding claim 16, detection of the indicator indicates a change of distance from the sensor (exposed to plasma) to the top of the edge ring. 
Regarding claim 19 detection of characteristic fluorescent emission is detection of optical signal.
Regarding claim 20, Ludviksson et al discloses monitoring for the purpose of maintenance related action (Abstract), therefore generating a computer message from controller 26 would be obvious by one of ordinary skill in the art at the time of invention.

Claims 16 and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Ludviksson et al (US 20040125360) in view of Brett C. Richardson (US 10014198).
Ludviksson et al is discussed above. Regarding claim 16 and 19, measurement of the distance directly with a distance measurement sensor (Fig 1-112) is also disclosed by Brett C. Richardson (Col 4 line 66- col 5 line 4). 
It would be obvious to replace sensor in Ludviksson et al by a direct distance measuring sensor to detect the amount of wear of the edge ring for one of ordinary skill in the art at the time of invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ludviksson et al (US 20040125360) in view of Yahashi et al (US 20060137988).
Regarding claim 12, accessibility of signal material through bottom appears to mean that the signal material extends to the bottom of the edge ring.
It is noted that for the functioning of the detection, mainly the depth of indicator or the signal material (28a-28d) with respect to the top surface is important since that indicates the amount of acceptable consumption of ring material on account of usage. Extension of material to bottom would be useful for installation. For one of ordinary skill this would however would be easy to implement as a routine.
Nevertheless Yahashi et al disclose a detection pattern (9A) on a focus ring which extends to the bottom (Fig 2A).
Therefore having a claimed structure of signal material which extends to bottom to be accessible would have been obvious for one of ordinary skill in the art at the time of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama et al (US 20090246406) discloses layer for detection of consumption.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716